*63OPINION OF THE COURT
Per Curiam.
Final judgment, entered February 15, 2006, affirmed, without costs. Execution of the warrant of eviction shall be stayed for 60 days after service of a copy of this order with notice of entry.
There is ample record evidence to sustain the trial court’s express factual findings that tenant committed a nuisance by engaging, over a period of years, in “a course of conduct” and pattern of “out of control” behavior “designed to and [which] effectively did harass, annoy, threaten, intimidate” her neighbors and building employees. In concluding that tenant’s “ongoing behavior” made neighbors “fearful” and “miserable,” the court credited the testimony of numerous building tenants and employees establishing that tenant was not only confrontational and verbally abusive, provoking arguments and cursing at building occupants and employees, but allowed her dogs to “jump[ ] at people looking like they would bite.” On at least two occasions, the police had to be called as a result of tenant’s conduct. The court appropriately recognized that tenant’s “belligerent” and “aggressive” behavior placed an intolerable burden on neighboring tenants and building staff, and balanced the rights of those individuals in awarding landlord a possessory judgment (see Frank v Park Summit Realty Corp., 175 AD2d 33 [1991], mod on other grounds 79 NY2d 789 [1991]).